Citation Nr: 1617527	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas RO.  

In December 2014, the Board sought a VHA medical advisory opinion in the matter; such opinion was received in February 2015.

The Board denied this claim in an August 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board requested a VHA medical advisory opinion as to the etiology of his MDS.  The examiner was of the opinion that the Veteran's MDS is not at least as likely as not the result of his presumed exposure to Agent Orange in Vietnam.  While the physician noted that there was no medical or scientific evidence to link MDS to military service, for the most part, the rationale centered on the fact that MDS is not listed as a presumptive disease based on exposure to Agent Orange.  

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Congress authorized the Secretary to ''prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans.'  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as 'whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.'  Id.

In formulating her opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ('In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences'), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108 (May 19, 1993).

As the Court held in Polovick: 'To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.'  23 Vet.App. at 55.  Accordingly, the parties agree that upon remand an additional opinion is required that takes into account the Veteran's personal circumstances apply in his case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he submit an updated list of the doctors and health care facilities that have treated his MDS.

2.  Thereafter, arrange for a VA physician to review the Veteran's claims folder.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's MDS had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.

The physician may not rely solely on the fact that the Veteran's MDS is not on the presumptive list of diseases associated with herbicide exposure.

The examiner must point to any other medical evidence or research to make the assertion that herbicides and MDS are not connected, as well as address the opinion in terms of the specific facts of Veteran's situation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




